DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the conical support structure of claim 6 (paragraph [0015] recites that the first portion 141 might be conical but Figure 2 in which 141 is located appears to show a frustum or truncated conical shape such that a conical shape is not depicted);  the load path that passes from the cargo module to the at least one stage, around the service module in claim 10 (the perspective cross-sectional views in Figures 2 and 4 render it impossible to determine the boundaries of each structure such that the location of the load paths are clear. It is suggested that cross-sectional views labeled 2b and 4b in a manner similar to Figure 5 be provided such that the relationship between the structures and the load paths are made clear); the service module that is at least partially suspended from at least one of the cargo module or the annular support structure in claim 11 (paragraphs [0018] and [0028] appear to refer to these configurations, however, Figures 2 and 4 do not clearly show this suspension/hanging of the service module with respect to the cargo module or the annular support); the cargo module configured to carry human cargo in claim 12; the cargo module configured to carry non-human cargo in claim 13; the guidance system, navigation system, and communications system of claim 14; the load path from the cargo module to the at least one stage and around the service module in claims 15 and 22 (Figure 4 does not illustrate a load path, LP, between the supplemental supply element, 150, and the cargo module, 121, through the at least one stage, 104/120 - a second load path labelled as LP2 illustrating the same in Fig. 4 is suggested); the method of claims 20-25 (e.g. a flowchart); and the unpressurized portion of the spacecraft system in claim 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the suspension/hanging of the service module and load paths as recited in paragraph [0018] and the suspension/hanging of the service module and load paths as recited in paragraph [0028] of the specification. As outlined above, it appears as though a supplemental Figure 2b and 4b showing a cross-sectional view with better detail of the structural element boundaries and the load paths passing therethrough is required. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In line 2 of the Abstract, the phrase “are disclosed” is an implied phrase which should be removed. 
Claim Objections
Claims(s) 1, 7, 10, and 20 is/are not in compliance with MPEP 608.01(m) which states: "Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.750)." 
Claim 18 objected to because of the following informalities:  
Claim 18 recites that the supplemental supply element includes “power for the service module.” It appears as though amending “power” to “power source” or “power supply” would be more appropriate as “power” is the energy provided rather than the structure for providing the same, and the power is described in the disclosure to be provided by batteries, solar cells, etc.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 5:
“separation elements positioned to releasably engage the cargo module of the cargo spacecraft.” - The term “element” has been found to be a generic placeholder that invokes 35 USC 112(f) - See Williamson v. Citrix (Fed. Cir. 2015). The placeholder is preceded by the term
“separation” but this term does not convey any structural modifier. The placeholder is also coupled to the function of releasably engaging the cargo module of the cargo spacecraft, wherein sufficient structure for performing the recited function is lacking. A review of the disclosure shows the separation elements as 146 in Figures 2 and 4, and paragraph [0018] recites “separation elements 146 (e.g., interface adapter plates) that releasably attach the cargo module 121, but not to the service module 122.” The separation element will therefore be interpreted to be an “interface adapter plate.” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: Claims 1, 10, 16, and 20. Each of the independent claims 1, 10, and 20 recite the phrases “service module” and “cargo module” when referring to elements of a “cargo spacecraft.” The claim limitations “service module” and “cargo module” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. The term “module” has been found to be a generic placeholder that invokes 35 USC 112(f) - See Williamson v. Citrix (Fed. Cir. 2015). The generic placeholder is preceded by the terms “service” and “cargo” but neither is coupled to a function. A review of paragraph [0003] of the disclosure describes the prior art/background of the invention and states that “spacecraft typically include a cargo module (e.g., a satellite, space station supplies, crew, or the like) and a service module (e.g., a propulsion system and navigation, control, and guidance systems). The service module is responsible for delivering the cargo module to its destination. In many instances, the service module is specifically designed for a particular launch vehicle and/or cargo module. Accordingly, such service modules can become obsolete in light of changes made to the launch vehicle, for example, increased launch vehicle capacity.” Based upon this vague description, what constitutes a “cargo module” is unclear because it could mean a cargo compartment (e.g. a crew capsule) or an element intended to be cargo in and of itself (e.g. a satellite). As the service module is part of the cargo spacecraft which is transported into orbit as “cargo” via the launch vehicle, doesn’t that render the function “cargo” completely arbitrary? It therefore would appear that “cargo” when referring to the module is an intended usage of the module rather than a function thereof. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Similarly, the service module is not explicitly defined and appears to render “service” as an intended use of the module rather than a particular set of structures making up the module. Even when interpreted in view of paragraph [0016] which states “service module 122 provides control, guidance, and propulsion for the cargo module 121. Accordingly, the service module 122 can include service module systems 123, for example, a propulsion system 125 and one or more control systems 124. The systems 123 can include any one or more of a guidance system, a navigation system, a solar power system, a communications system, and/or any other suitable support system.” it is unclear exactly which elements would be necessary at minimum to constitute a “service module.” With respect to the load paths based upon the modules in claims 10 and 20, can a propulsion system or even a component thereof such as a nozzle, by itself be a “service module” or does every structure capable of providing a “service” coupled together have to be defined as the module? If a service module such as a propulsion system or solar panel array is located within a housing or is attached to an intermediary structure such that the housing/structure is coupled to the annular support but the propulsion system or array is not and the elements are suspended or hanging within the housing/structure, is that capable of meeting the claim limitations?
Claim 16 recites “a supplemental supply element carried by the supplemental supply support.” The claim limitation “supplemental supply element” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. The term “element” has been found to be a generic placeholder that invokes 35 USC 112(f) - See Williamson v. Citrix (Fed. Cir. 2015). The generic placeholder is preceded by the terms “supplemental supply” but is not coupled to a particular function. From a review of the disclosure, the supplemental supply elements are 151 in Figures 2 and 4 and paragraph [0023] states the elements “can carry supplies that are used by the service module 122, and/or supplies that, like the cargo in the cargo module 121, are delivered to an end destination. For example, the supplemental supply elements 151 can include supplemental propellant tanks 152 coupled via a propellant link 154 a to the propulsion system 125 of the service module 122. As another example, the supplemental supply elements 151 can include solar cells and/or batteries 153 coupled to other service module systems 123, for example, the control system 124, via a power link 154 b. Once the cargo spacecraft 120 has been separated from the launch vehicle 101, the solar cells 153 can provide additional power (that would not have been otherwise available) to the control systems 124.” Paragraph [0024] then states that “Supplemental supply elements 151 that are not operatively connected to the service module can include cargo containers 155, for example, standardized cargo containers. The cargo containers 155 can supplement the cargo capacity of the centrally positioned cargo module 121.” Based upon the disclosure, what constitutes a “supplement supply element” does not appear to be clearly defined and appears to be any element that has an intended use of being “supplemental supply” whether that be to the cargo module, the service module, or the launch vehicle. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). It is presently unclear even when reading the specification limitations directly into the claim, exactly which elements would be necessary at minimum to constitute a “supplemental supply element.”
Thus, in the case of claims 1, 10, 16, and 20, it is unclear whether these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “means” or generic placeholder is modified by a word, which is ambiguous regarding whether it conveys structure or function. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claims 2-9, 11-19, and 21-25 each draw dependency from independent claims 1, 10, and 20, respectively. Each of the dependent claims incorporates the indefiniteness of the respective parent claim. Each of claims 2-9, 11-19, and 21-25 are rejected for at least the same rationale outlined above with respect to claims 1, 10, and 20 for failure to overcome the same. 
Claims 17-19 each draw dependency from claims 16. Each of the dependent claims incorporates the indefiniteness of the parent claim. Each of claims 17-19 are rejected for at least the same rationale outlined above with respect to claim 16 for failure to overcome the same. 
Claim 10 recites “a cargo spacecraft releasably carried by the annular support structure, the cargo spacecraft having a service module positioned at least partially within an annulus of the annular support structure, and a cargo module attached to the service module and positioned along the launch vehicle axis in a direction distal from the annular support structure; and wherein the annular support structure forms a load path that passes from the cargo module to the at least one stage, around the service module.” As presently phrased, the cargo module is recited to be “distal” from the annular support structure which implies that it is not connected directly thereto. However, it would appear as though the cargo module would have to be directly attached to the annular support structure with the service module “suspended” from the cargo module within the annulus such that loads from the cargo module pass directly into the annular support structure rather than through the service module as an intermediate connection between the two. As presently phrased, this functionality is not quite clear without importing claim limitations from the disclosure. 
Claims 12 and 13 recite that the cargo module is “configured to carry human cargo” and “configured to carry non-human cargo” respectively. First, what constitutes “human” and “non-human” cargo is unclear. With regards to “human” cargo, is the cargo living humans, human remains, cargo intended for humans, or human made cargo? With regards to non-human cargo, is the cargo non-living, non-manmade, or alien cargo? Second, claims 12 and 13 each draw dependency from independent claim 10. As outlined above, it is unclear if “cargo module” should be interpreted under 35 USC 112(f) or not and what are the metes and bounds thereof. If “cargo module” is taken as a generic placeholder, the linking phrase “configured to” followed by the function of carrying a particular payload appears to lean more towards 35 USC 112(f) being invoked but it is still unclear for the reasons outlined above with respect to claim 10. 
Arguendo, if claim limitations “cargo module is configured to carry human cargo” in claim 12 and “cargo module is configured to carry non-human cargo” in claim 13 are interpreted to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a review of the disclosure for cargo module structures sufficient for performing the functions of carrying each payload type, only provides paragraph [0016] referring to these functions. Paragraph [0016] merely recites “The cargo module 121 can carry human or nonhuman cargo to a space-based destination. For example, the cargo module 121 can carry crew and/or cargo to the International Space Station, and can access the International Space Station via an interface 126 (e.g., a port with docking features). In other embodiments, the cargo module 121 can carry a satellite or other suitable cargo.” There does not appear to be any disclosure as to how a cargo module is differentiated structurally between one for carrying human cargo and one for carrying non-human cargo. 
Therefore the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 15 and 22 each recite that the system comprises a supplemental supply support/supplemental load carried by and extending radially outwardly from the cargo module. It is stated that the support/load is positioned along a vehicle axis distal from the support structure to transmit loads along the load path from the cargo module to the at least one stage and around the service module. As outlined above with respect to claims 10 and 20, from which claims 15 and 22 draw respective dependency, the structural relationships between the elements is unclear. Furthermore, looking at Figure 4 which illustrates the supplemental supply support/load (150) apparently contacting the inner surfaces of the fairing of the at least one stage. This structural relationship would appear to render a load path from the cargo module to the fairing around the service module, however, the support/load (150) is not shown to be connected to the annular support structure except maybe through the cargo module itself. Without the annular support structure being directly coupled to the supplemental supply support (150), it is unclear how the supplemental supply support can transfer loads from the cargo module along “the load path” of claim 10 which goes through the annular support structure, since the loads would have to pass through the cargo module into the annular support to which it is apparently coupled. 
Claims 15 and 22 each recite a “supplemental supply support” in lines 1 and 1-2, respectively. Claim 10, from which claim 15 draws dependency, and claim 21, from which claim 22 draws dependency, recite an “annular support structure” in lines 4 and 5, respectively. Claim 15 and claim 22 each recite “the support structure” in line 4. It is unclear if “the support structure” is referring to the “annular support structure” or something else. It is suggested that the phrase be amended to include “annular” if that is the intention. 
Claims 17, 23, and 24 recite “operatively coupled” and “operatively coupling.” The term “operatively” in claims 17, 23, and 24 is a relative term which renders the claim indefinite. The term “operatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 19 recites “operatively independent.” The term “operatively” in claim 19 is a relative term which renders the claim indefinite. The term “operatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 9-14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2013/0221162 A1 to Darooka. 
Re: Claim 1. As best understood due to indefiniteness, Darooka teaches a spacecraft system (Abstract; paragraph [0001]-[0007]; Figs. 1-8), comprising:
a launch vehicle (202) elongated along a launch vehicle axis (see Figs. 6-7, vertical axis along figure) and having at least one stage carrying a corresponding rocket engine ([0003] - conventional launch vehicle for taking satellite payload to orbit); and
an annular support structure (100, payload adapter; 102, ring structure) carried by the at least one stage (Figs. 6-7, 100 couples to launch vehicle 202 via launch vehicle adapter 122- [0022]) and positioned to support a cargo spacecraft having a service module and a cargo module, with the cargo module of the cargo spacecraft positioned along the launch vehicle axis in a direction distal from the support structure, and with at least a portion of the service module of the cargo spacecraft positioned within an annulus of the support structure ([0021] - forward component 124 is a payload coupled to annular support structure; [0023]-[0027] - payload such as a satellite comprises service modules such as antenna assembly 132/134 which is at least partially housed within the annulus of the annular support structure).
Re: Claim 2. As best understood due to indefiniteness, Darooka teaches the system of claim 1 wherein the annular support structure (100) includes a cylinder (102, ring structure; Fig. 1).
Re: Claim 3. As best understood due to indefiniteness, Darooka teaches the system of claim 1 wherein the annular support structure includes at least one strut positioned around the annulus (102 is a ring structure that supports the weight of the payloads attached thereto at least while on the ground before launch. A “strut” given the broadest reasonable interpretation of the term is any structure configured to support compressive loads. The ring shaped structure meets this criteria. It is additionally noted that if Applicant disagrees with this interpretation, a rejection of claim 3 under 35 USC 112(b) will be forthcoming as if “strut” must be defined similar to reference character 148 in Fig. 3B of the present application, it is unclear how a singular strut in the “at least one strut” can be arranged “around” the annulus. It would appear as though at least two struts would be required and spaced 180 degrees apart along the circumference to at minimum be “around” the annulus). 
Re: Claim 5. As best understood due to indefiniteness, Darooka teaches the system of claim 1 wherein the annular support structure (100) includes separation elements positioned to releasably engage the cargo module of the cargo spacecraft (paragraph [0035] - launch vehicle adapters 204 may be coupled to payload adapters 100 and launch vehicle by clamp bands that may be released upon deployment).
Re: Claim 6. As best understood due to indefiniteness, Darooka teaches the system of claim 1 wherein the annular support structure is attached to a conical support structure carried by the at least one stage (Fig. 2; [0026]; aft end 116 of payload adapter 100 includes a conical adapter 136 for coupling to launch vehicle [0021]).
Re: Claim 9. As best understood due to indefiniteness, Darooka teaches the spacecraft system of claim 1, further comprising the cargo spacecraft (See Figs. 1, 7-8; 124 is a forward attachment which is a payload [0021]).
Re: Claim 10. As best understood due to indefiniteness, Darooka teaches a spacecraft system (Abstract; paragraph [0001]-[0007]; Figs. 1-8), comprising:
a launch vehicle (202) elongated along a launch vehicle axis (see Figs. 6-7, vertical axis along figure) and having at least one stage carrying a corresponding rocket engine  ([0003] - conventional launch vehicle for taking satellite payload to orbit);
an annular support structure (100, payload adapter; 102, ring structure) carried by the at least one stage of the launch vehicle; and
a cargo spacecraft releasably carried by the annular support structure, the cargo spacecraft having a service module positioned at least partially within an annulus of the annular support structure, and a cargo module attached to the service module and positioned along the launch vehicle axis in a direction distal from the annular support structure (Fig. 1 - [0021] - forward component 124 is a payload coupled to annular support structure; [0023]-[0027] - payload such as a satellite comprises service modules such as antenna assembly 132/134 which is at least partially housed within the annulus of the annular support structure; Figs. 7-8; Figs. 5-6); and
wherein the annular support structure forms a load path that passes from the cargo module to the at least one stage, around the service module (As seen in Fig. 1, the antenna of the cargo spacecraft which is interpreted to be a “service module” is located at least partially within the annular structure; see [0023]-[0027]. Similarly, solar panels, 130, may be attached to the annular structure through the openings in the ring structure and extend into the interior of the annulus. In both constructions, a load path of the satellite cargo module attached via the launch vehicle adapter to the annular structure would not have a load path that transfers from the cargo module through the suspended antenna or the solar panels; Figs. 5 and 6 additionally illustrate “service modules” located within the interior of the annulus that would also appear to meet the claim limitation).
Re: Claim 11. As best understood due to indefiniteness, Darooka teaches the system of claim 10 wherein the service module is at least partially suspended from at least one of the cargo module or the annular support structure (See Fig. 1, wherein 134 is suspended below the satellite within the annular support 102).
Re: Claim 12. As best understood due to indefiniteness, Darooka teaches the system of claim 10 wherein the cargo module is configured to carry human cargo. As outlined above, the cargo being “human cargo” appears to be an intended use of the cargo rather than a positive structural limitation (e.g. a crew capsule comprising life support systems and living humans). It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). The cargo module of Darooka would at least be capable of carrying human remains. 
Re: Claim 13. As best understood due to indefiniteness, Darooka teaches the system of claim 10 wherein the cargo module is configured to carry non-human cargo ([0020] states the payload is a satellite). As outlined above, the cargo being “non-human cargo” appears to be an intended use of the cargo rather than a positive structural limitation. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). 
Re: Claim 14. As best understood due to indefiniteness, Darooka teaches the system of claim 10 wherein the service module carries at least one of: a propulsion system, a guidance system, a navigation system, a control system, a solar power system or a communications system (Fig. 1- 124 is a communication system, 130 is a solar power system; Figs. 5-6 and [0032] - batteries, avionics, comms.).
Re: Claim 20. As best understood due to indefiniteness, Darooka teaches a method for operating a spacecraft system (Claims 21-24 of Darooka in view of structures recited with respect to the rejection of present claim 10 above), comprising:
releasably connecting a cargo spacecraft to a launch vehicle, the launch vehicle being elongated along a launch vehicle axis (Claim 21 of Darooka; see claim 10 rejection analysis above), wherein:
the cargo spacecraft includes a service module and a cargo module;
the launch vehicle includes an annular support structure; and 
wherein releasably connecting the cargo spacecraft to the launch vehicle includes:
positioning the service module at least partially within an annulus of the annular support structure; and
positioning the cargo module along the launch vehicle axis, with a load path from the cargo module to the launch vehicle passing around the service module (Claims 21-24 of Darooka in view of claim 10 rejection analysis above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 7, 8, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0221162 A1 to Darooka.
Re: Claim 4. As best understood due to indefiniteness, Darooka teaches the system of claim 1 as outlined above. However, Darooka does not expressly disclose that the annular support structure includes a plurality of struts positioned around the annulus (in the manner of 148 in Fig. 3B of the present application).
Examiner gives Official Notice that both space trusses comprising a plurality of struts arranged around an annulus and the improvement technique of skeletonizing known structures to reduce weight are well-known in the launch vehicle payload connector art. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to construct at least portions of the payload adapter of Darooka with a plurality of struts around the annulus as is known in the space truss payload connector arts in order to further reduce the weight of the structure while maintaining similar strength.  
Re: Claim 7. As best understood due to indefiniteness, Darooka teaches the system of claim 1 as outlined above. However, it is not expressly disclosed that the at least one stage is a second stage, and wherein the launch vehicle further includes a first stage carrying a corresponding rocket engine, the first stage being releasably connected to the second stage.
Examiner gives Official Notice that multi-stage launch vehicles having rocket engines for each stage with a payload being attached to the upper stage(s) thereof are well-known in the art. The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to provide the configuration shown in Figures 7 and 8 of Darooka onto a multi-stage launch vehicle as claimed in order to increase the range and fuel efficiency of delivering a payload into a mission orbit. The benefit of multistage rockets and the effect on momentum of the craft as stages are separated is incredibly well-known. 
Re: Claim 8. As best understood due to indefiniteness, Darooka teaches the system of claim 1. In Figures 7 and 8, the launch vehicle is shown in cross-section with a structure that appears to be a fairing surrounding and protecting the cargo spacecraft. However, it is not expressly disclosed that the system comprises a releasable launch fairing carried by the at least one stage and positioned around the annular support structure.
Examiner gives Official Notice that releasable fairings that are arranged and function as claimed are incredibly well-known in the art. The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to provide a releasable fairing in place of whatever structure is shown in Figures 7 and 8 of Darooka as it would otherwise be difficult to separate the payload from the launch vehicle and/or the unnamed structure. This would be common practice for one of ordinary skill in the art. 
Re: Claim 21. As best understood due to indefiniteness, Darooka teaches the method of claim 21, further comprising a controller (148, avionics) to release the cargo spacecraft from the launch vehicle in space (paragraph [0035] - controlled release for deployment of cargo spacecraft). However, it is not expressly disclosed that the method comprises the step of programming the controller to release the cargo spacecraft from the launch vehicle in space. 
Examiner gives Official Notice that programming controllers to release cargo spacecraft from launch vehicles in space is incredibly well-known. The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Programming a controller as opposed to sending a command to the controller would have been obvious to one having ordinary skill in the art as signal loss/interruption/delays could cause catastrophic malfunctions which can be rectified by automation of the onboard processors to perform the same. Furthermore, setting the release once the launch vehicle reaches space is so obvious as to not need further explanation. 
Examiner’s Comment
Due to the overwhelming indefiniteness and lack of clear illustration of the features of claims 15-19 and 22-25, and the claims which they draw their respective dependencies, it is presently impossible to apply prior art logically without making guesses as to the Applicant’s intentions. As such, Applicant is advised that the lack of rejection under 35 USC 102 and/or 103 is not an admission that those claims would be allowable if their limitations were incorporated into the independent claims. Rejections in view of the prior art may be forthcoming upon amendment and/or clarification by the Applicant such that Applicant is advised to carefully review the cited prior art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647